DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 16, 2021 and April 29, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both first lateral edge in Fig.1 and plate springs in at least Fig.3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to review same drawing objection that was made in item 4 on page 2 of Non-Final Office Action of April 3, 2020 in related Patent Application 16/527,219 and consider following applicant’s amendment/response filed July 6, 2020 with regards to replacement drawing of Fig.1 and associated amendment to the specification that acceptably addressed this drawing objection. 

Specification
The disclosure is objected to because of the following informalities: Page 9 last paragraph, 3 lines from the bottom, the subject “s” appears to be incomplete.  
Appropriate correction is required.
Applicant is advised to review similar objection to the disclosure that was made in item 5 on page 2 of Non-Final Office Action of April 3, 2020 in related Patent Application 16/527,219 and consider following applicant’s amendment/response filed July 6, 2020 with regards to amendment to the specification that acceptably addressed this disclosure objection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZHAN et al (US 2019/0234577 A1).
Regarding claim 1, ZHAN discloses a method of mounting a light fixture (illumination device 100 shown in Figures 1-5 described in ¶0023 as being an embedded LED downlight and in ¶0034 as being mounted on the mounting base, for example, a building wall or a ceiling or the like), comprising: fitting a tubular portion (11 in Figs.1-2 described as a first cover 11 being substantially cylindrical in ¶0026) of a power supply adapter (1 in Figs.1-2 described as the first lamp body 1 in ¶0025) into a mounting hole edge part 111 of the first cover 11 can be directly abutted against an outer surface of a mounting base (not illustrated), when mounting the illumination device 100 and ¶0034 describes the illumination device 100 may be mounted on the mounting base, for example, a building wall or a ceiling or the like), and disposing a power supply unit (2 in Figs.3-5 described as a driving power supply component 2 received in the first lamp body 1 in ¶0023) of the power supply adapter (1 in Figs.1-2 ) in a space (Figs.3-4 shows a receiving cavity 13 described in ¶0025) backward (Figs.3-4 shows the receiving cavity 13 formed in second cover 12 disposed above and adjacent first cover 11) of the building material (intrinsic of the first lamp body 1 being disposed beyond the mounting base or ceiling to which the edge part 111 of the lowest part of first lamp body 1 engages the surface of the mounting base or ceiling), the power supply unit (2) being provided above (Figs.3-4) the tubular portion (11); and fitting a mounting adapter (26 in Fig.5 described as second connecting part 46 is rotatable in the fixing groove 34 under an action of an external force) into the tubular portion (11) of the power supply adapter (1) fitted into the mounting hole (¶0028, ¶0034), the mounting adapter (46) being provided at a back side surface (44 in Fig.5 described as boss 44 in ¶0036) of a light fixture main body (4 in Figs.1, 3, 5 and 6 described as second lamp body 4 in ¶0023), the light fixture main body (4 in Figs.1, 3, 5 and 6) including a light source module (5 in Figs.5-6 described as light source component 5 in ¶0023) and a cover (6 in Figs.3-6 described as second light distribution element 6 in ¶0041), the light source module (5 in Figs.5-6) including a plurality of light sources (53 in Fig.6 and Fig.9 described as a plurality of second light-emitting units 53 in ¶s0039-0041) disposed in a region larger (Fig.6 shows substrate 51 of three mounted second light-emitting units 53 in a circle) than a plane area (Fig.5 shows connecting rod 45 supporting second connecting part 46) of the mounting adapter (46) and disposed in a region (Fig.6 shows the circle of plural second light-emitting units 53 annularly disposed around center of substrate 51) overlapping (Fig.5 shows second connecting part 46 disposed at the center of boss 44 and of second lamp body 4) the mounting adapter (46) when viewed from a direction perpendicular to the back side surface (44), the cover (6) covering (Fig.3) the light source module (51) and being transmissive (Fig.9 shows a condensation and collimation lens).


Allowable Subject Matter
Claims 11-20 are allowable.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 2, the method according to claim 1, further comprising: pressing the light fixture main body onto a front surface of the building material by a restoring force of the deformed plate spring provided at the back side surface of the light fixture main body.
From claim 3, the method according to claim 2, wherein the light fixture main body has a first dimension from a first lateral edge to a second lateral edge opposing the first lateral edge that is greater than a second dimension from the back side surface to the cover, the plate spring extends along a first direction from the first lateral edge to the second lateral edge, and the plate spring applies the restoring force to the first lateral edge and the second lateral edge.
Claims 4-6 collectively depend from claim 3.  Claims 7-10 depend from claim 2.
From claim 11, a method of mounting a light fixture, comprising: a plurality of protrusions disposed at the front side surface of the light fixture main body, the plurality of protrusions being arranged laterally between the plurality of light sources, wherein the mounting adapter is fitted into the opening of the mounting bracket by pushing the cover, the cover warps and contacts the plurality of protrusions when the cover is pushed.
Claims 12-20 collectively depend from claim 11.
ZHAN et al (US 2019/0234577 A1) as relied upon above for anticipating claim 1, discloses in Figs.3-4 a first cover 11 described in ¶0026 as being substantially cylindrical and having a mounting part 16 formed with a fixing groove 34 (Fig.4 described in ¶0035) to receive and secure the second clamp body 4, where the first cover 11 with mounting part 16 being embedded or disposed on a mounting base or ceiling by edge part 111 would also meet the claimed fitting a mounting bracket having an opening into a mounting hole formed in a building of claim 11.  However, there is no teaching of any plurality of protrusions disposed at the front side surface of the light fixture main body, the plurality of protrusions being arranged laterally between the plurality of light sources, wherein the mounting adapter is fitted into the opening of the mounting bracket by pushing the cover, the cover warps and contacts the plurality of protrusions when the cover is pushed.
DANESH et al (US 2018/0372284 A1) shows luminaire 700 in Figs.7-9B described in ¶0061 as comprises a housing 708, an LED board 710 coupled to the housing, and a lens 712 coupled to the housing, where front side 712F of the lens provides a downward facing surface when the LED lighting apparatus is installed in an opening of a ceiling, and multiple LEDs disposed on the LED board illuminate the back side of the lens. Installation as shown in Figs.9A-9B involves fitting an adapter bracket 114 or first adapter ring to a junction box 902 already installed above an opening in the ceiling as described in ¶0070 and shown in Fig.9A, then fitting the luminaire 700 into the adapter ring 114 by friction fit clips 706 as shown in Fig.9B, where the friction fit clips are formed with driver module cover 704 disposed at back facing edge 722 of housing 708 of lighting apparatus 700.  However, there is no teaching or motivation to dispose the driver module from the driver module cover 704 into the junction box 902 above the adapter ring 114, where the driver module cover 704 appears sized to occupy a substantial portion of the interior of the junction box 902.  Also, there is no teaching of warping the cover and contacting the plurality of protrusions when the cover is pushed, so as to fit the driver module cover 704 into the opening of the mounting bracket (first adapter ring 114) by pushing the cover.
BOOMGAARDEN et al (US 2016/0084491 A1) show in Fig.5-6 described in ¶0057 as luminaire 100 being fitted through a hole in ceiling and attached to a cylindrical external structure 500 by means of 
ATHALYE et al (US 2015/0233537 A1) show ceiling-mounted solid state downlights as lighting devices 100 in Figs.1-3, 200 in Fig.4, 300 in Fig.5, 400 in Figs.7-17, 500 in Figs.18-21, 602 in Figs.22-24, 702 in Figs.25-26, having corresponding drive circuits 130, 230, 304, 435, 535, 630, 730 disposed with or proximate LEDs or in corresponding driver housings attached to and disposed above corresponding solid state lighting housings.  However, there is no teaching any mounting adapter at back sides of any of lighting housings being fitted into any tubular portions of the driver housings above which the driver circuit would be provided above the tubular portions. 
SONG et al (US 2013/0170190 A1) show an illuminating apparatus coupled through an opening in a ceiling structure by ring bezel 700 and fixed unit 200, further having an upper bracket assembly 500 that encloses a power supply 300 and forms a tube body 514 that receives an extending hole 111 through which electrically connects the power supply 300 to the light emitting module 400 of mounted semiconductor light elements 401 disposed and enclosed in a lower cylindrical heat sink 100.  However, the upper bracket assembly 500 is fitted to the ceiling structure with heat sink 100 with light emitting module 400 as an assembled unit.  Therefore, there is no teaching of fitting the heat sink 100 with light emitting module 400 into any distinctly or already ceiling-fitted upper bracket assembly with its power supply 300.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        



January 13, 2022
AC